Title: Gray & Bowen to James Madison, 17 March 1832
From: Bowen, Charles,Gray, Frederick Turell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston, 
                                
                                March 17. 1832,
                            
                        
                        By request of Jared Sparks, Esq. we have this day placed in the mail a parcel
                            directed to you. It contains a set of the "Life of Gouverneur Morris" just published. Yours Truly & Resp’y
                        
                            
                                Gray & Bowen
                            
                        
                    